Citation Nr: 0936808	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left knee arthroplasty, currently rated 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the RO.  

In September 2006, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

In August 2007, the Board remanded the case for further 
evidentiary development.  


FINDING OF FACT

The service-connected status post total left knee 
arthroplasty is not shown to be manifested by severe painful 
motion or weakness.  


CONCLUSION OF LAW

The criteria for an increased rating for the service-
connected residuals of a left knee arthroplasty, in excess of 
30 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.10, 
4.71, 4.71a including Diagnostic Codes 5055, 5256, 5261, 5262 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In an August 2005 letter, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating for his left 
knee disability, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence relevant to the claim.  
In an August 2007 letter, he was informed of how disability 
ratings and effective dates are assigned.  

After these notices were provided, the Veteran was given an 
opportunity to respond and the case was readjudicated in a 
June 2009 Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the VCAA notice requirements have been satisfactorily 
met.  

The Board observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this 
cases was recently overturned by the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this 
decision.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, lay statements from the Veteran as well 
as his personal testimony.  There is no indication that there 
are outstanding medical records that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the Veteran reasonably affected the fairness of 
this adjudication or that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Veteran's service-connected left knee disability, 
characterized as residuals of a left knee arthroplasty, is 
currently rated 30 percent disabling under Diagnostic Code 
5257.  This is the highest rating available under that 
Diagnostic Code.  The next higher rating under Diagnostic 
Code 5055, which pertains to knee arthroplasty, is 60 
percent.  

The Board must first determine if there are intermediate 
degrees of residual weakness, pain or limitation of motion 
which allow it to rate the disability under Diagnostic Codes 
5256, 5261, or 5262.  With regard to Diagnostic Code 5260, 
which pertains to limitation of flexion, the Board observes 
that 30 percent is also the maximum rating available under 
that Diagnostic Code.  

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

The reports of the June 2005 and May 2009 VA examination show 
no evidence of ankylosis.  The range of motion of the left 
knee was from zero to 100 degrees at both examinations.  
There is no other medical evidence which suggests that 
ankylosis exists, and the Veteran does not appear to contend 
that his left knee is ankylosed.

With respect to limitation of extension of the Veteran's left 
knee, the June 2005 and May 2009 VA examination reports 
indicate that extension was to 0 degrees.  This finding is 
consistent with a noncompensable rating under Diagnostic Code 
5261, and falls far short of what is required for the 
assignment a 40 percent or 50 percent rating under. 
Diagnostic Code 5261.  

With respect to Diagnostic Code 5262, the June 2005 and 
May 2009 VA examinations show that the Veteran's prosthetic 
left knee is stable and intact.  The X-ray studies showed 
good anatomic position of the hardware with no other 
significant abnormalities.  

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted.  The Board will therefore 
move on to a discussion of a higher rating under Diagnostic 
Code 5055.  

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee.  The criteria in this Diagnostic Code are disjunctive, 
not conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned); compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.  

As an initial matter, the Board observes that painful motion 
and weakness are specifically contemplated in the schedular 
criteria under Diagnostic Code 5055.  Thus, assigning 
additional disability for such symptomatology would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2008).  

The Veteran asserts that he still has instability, pain and 
weakness in the left knee and occasionally uses a cane.  
However, there is no clinical evidence of any instability of 
the prosthetic joint or of any appreciable weakness of the 
knee during the June 2005 and May 2009 VA examinations.  The 
April 2007 VA examiner specifically noted that the left knee 
was stable.  

The May 2009 VA examination of the left knee also showed that 
all ligaments were intact and there was no significant varus 
or valgus instability upon stressing the knee.  While the 
Veteran has reported instability, the clinical findings do 
not support his assertions.  

Although the Board has taken the veteran's contentions 
regarding instability into consideration, the Board finds the 
objective evidence to be more credible and more probative.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
short, there is no indication of weakness of the right knee 
as to warrant an increased disability rating under Diagnostic 
Code 5055.

The Veteran has also complained of severe pain.  However, the 
June 2005 and May 2009 VA examination reports showed that 
range of motion was 0 to 100 degrees in the left knee, which 
is close to full range of motion.  

The examiners also commented that although there was pain on 
motion, there was no additional limitation of motion due to 
repetitive use.  

Under such circumstances, the Board finds that evidence of 
"severe painful motion" necessary for a 60 percent rating 
under Diagnostic Code 5055 is not currently demonstrated.  
See DeLuca, supra.  

Finally, the Board notes in passing that a 100 percent rating 
is not available to the Veteran, as it is only warranted for 
one year following implementation of the prosthesis, and was 
in fact so assigned.  

Consequently, the medical evidence of record does not 
document any weakened movement, pain, excess fatigability, 
incoordination or lack of endurance that is not contemplated 
in the currently assigned 30 percent rating.  

The Board therefore concludes that the currently assigned 30 
percent rating for the service-connected left knee 
arthroplasty contemplates any functional impairment, pain, 
and weakness experienced by the Veteran as a result of this 
disability.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating in excess of 30 percent for the service-
connected residuals of a left knee arthroplasty is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


